The defendant’s petition for certification for appeal from the Appellate Court, 37 Conn. App. 856 (AC 12933), is granted, limited to the following issues:
“ 1. Did the Appellate Court correctly conclude that the trial court abused its discretion by deviating from the child support guidelines by limiting the support for the child to the pro rata share of the AFDC grant applicable to the child?
“2. Did the Appellate Court correctly conclude that the trial court incorrectly held that entry of a child support order in accordance with the child support guide*916lines would have violated the defendant’s constitutional rights by applying his payments to the state as reimbursement for AFDC payments for two children whom he had no duty to support?”
The Supreme Court docket number is SC 15295.
Decided July 10, 1995
Margaret P. Levy, in support of the petition.